F I L E D
                                                                        United States Court of Appeals
                                                                             for the Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                April 3, 1997
                             FOR THE TENTH CIRCUIT                         PATRICK FISHER
                                                                                     Clerk

RAYMOND H. LADD,                     )
                                     )
     Plaintiff-Appellant,            )
                                     )
v.                                   )                        No. 95-3326
                                     )                    (D.C. No. 92-CV-3205)
GARY STOTTS, ROBERT D. HANNIGAN, )                            (Dist. of Kan.)
MICHAEL NELSON, WILLIAM L.           )
CUMMINGS, CARL CUSHINBERRY, D.V. )
HENDRY, (NFN) HINSHAW, (NFN)         )
CONNELL, J.P. NELSON, (NFN) HOSHAW, )
(NFN) HUNGERFORD, (NFN) HUGGINS,     )
(NFN) MILLER, (NFN) (NMI) MOORE, and )
(NFN) UNDERWOOD,                     )
                                     )
     Defendants-Appellees.           )


                              ORDER AND JUDGMENT*


Before TACHA, BARRETT, and BALDOCK Circuit Judges.




       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this appeal.




       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of Tenth Cir. R. 36.3.
See Fed. R. App. P. 34(a); Tenth Cir. R. 34.1.9. The case is therefore ordered submitted

without oral argument.

       Raymond H. Ladd (Ladd), appearing pro se and having been granted leave to proceed

in forma pauperis, appeals the district court’s Memorandum and Order of September 28,

1995, granting Defendants’/Appellees’ motion for summary judgment and denying all relief

requested by him.

       On June 2, 1992, Ladd filed this civil rights action pursuant to 42 U.S.C. § 1983

alleging, inter alia, that he was denied Due Process during the grievance process related to

a disciplinary action against him and subjected to cruel and unusual punishment when he was

placed in strip cell confinement while on a hunger strike. Ladd claims stem from events

which occurred on February 11, 1992,1 at a disciplinary hearing for another inmate in which

Ladd was serving as substitute counsel. The disciplinary hearing became heated when Ladd

disagreed with a decision by Captain Hinshaw (Hinshaw), the chairperson of the disciplinary

hearing board. As a result, Hinshaw ordered Ladd to leave the hearing. Ladd initially

refused to leave, but left when hearing officers prepared to physically remove him from the

room. Later that day, Ladd filed a grievance against Hinshaw claiming Hinshaw threatened

and intimidated him.




       1
             The district court refers to this date as “February 11, 1995,” however, the
Martinez report and Ladd’s complaint establish that the events actually occurred in 1992.

                                            -2-
         The next day, February 12, 1992, Hinshaw filed a disciplinary action against Ladd for

being loud and argumentative at the disciplinary hearing. In response, Ladd filed at least two

grievances claiming his removal as inmate counsel and the filing of the disciplinary action

against him were in retaliation for grievances and lawsuits filed against Hinshaw. Thereafter,

Ladd was found guilty of insubordination and sentenced to fourteen days of disciplinary

segregation and thirty days restriction. On the day Ladd was found guilty, he declared he was

on a hunger strike. The next day, prison officials ordered him to strip cell confinement. By

Ladd’s own account he was released from strip cell confinement approximately thirty hours

later.

         On September 28, 1995, the district court granted Defendants’/Appellees’ motion for

summary judgment. (ROA, Vol. I, Tab 35). In so doing, the district court found that, to the

extent Ladd claims the disciplinary action against him denied him due process or constituted

conspiratorial retaliation and/or discrimination, the claims lacked merit. The court found

that: it was undisputed that Ladd was disruptive in the disciplinary proceeding in which he

appeared as substitute counsel; there was sufficient evidence to support the disciplinary

finding that he was guilty of insubordination; Ladd’s beliefs that his conduct did not violate

institutional rules and was justified by his duty to advocate were not legally founded; and

Ladd’s claims of retaliation and/or discrimination were conclusory and far-reaching. The

district court rejected Ladd’s claims that his placement in strip cell confinement was

unwarranted and racially motivated. The court found that Ladd was placed in strip cell


                                              -3-
confinement to prevent further disruption which was not unreasonable and did not constitute

an unexpected hardship as to give rise to a protected liberty interest in not being so confined.

Finally, the district court found that Ladd failed to show that he was denied basic human

needs or that the prison official acted with deliberate indifference by placing him in strip cell

confinement so as to amount to a violation of the Eighth Amendment.

       On appeal, Ladd reiterates the claims he made in the district court asserting that the

district court had no right to dismiss his complaint. We review the grant or denial of

summary judgment de novo, applying the same standard used by the district court pursuant

to Fed. R. Civ. P. 56(c). Summary judgment is appropriate if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); Deepwater

Invs., Ltd v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir. 1991).

       After careful review of the record, we AFFIRM substantially for the reasons stated

in the district court’s Memorandum and Order of September 28, 1995.

       The mandate shall issue forthwith.

       AFFIRMED.

                                                           Entered for the Court:

                                                           James E. Barrett,
                                                           Senior United States
                                                           Circuit Judge


                                              -4-